DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's arguments filed May 28, 2021 have been fully considered but they are not persuasive.
The applicant argues that Wang does not teach, “wherein the NAL unit type is determined based on a value of a forbidden zero bit included in the first syntax element (Remarks of May 28, 2021).  The examiner respectfully disagrees.  First, the examiner expresses concern because though claim the examiner sees no support for this new claim language in the specification.  Second, any support that could be derived is similar to the disclosure of the prior art Wang.  Figure 1 of the instant application shows the reference to the forbidden zero bit, which is similar to the teachings in Wang’s Table 1.  Finally, the examiner contends that the language is broad enough that Wang does teach the claim limitation.  The applicant only states that the nal type is based on the forbidden zero bit but gives no indication as how or in what way.  Applicant’s only argument is that Wang states that the forbidden zero bit may be 0.  The applicant mistakenly suggests that this disclosure means that the forbidden zero bit can only be 0.  The examiner believes this analysis is incorrect.  The suggestion that it may be “0” .
  
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1 – 8, 10 – 17, 19, and 20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Wang (US 9,686,542).
As per claim 1, Wang discloses a method of reconstructing a Network Abstraction Layer (NAL) unit for video decoding using at least one processor, the method comprising:
decoding a first syntax element comprising a first fixed length, binary-coded NAL unit syntax element included in a NAL unit header; determining, based on the first syntax element, a NAL unit class comprising a plurality of NAL unit types; decoding a second syntax element comprising a second fixed length, binary-coded NAL unit syntax 
based on the NAL unit class being a first NAL unit class, determining a NAL unit type from among the NAL unit types using a combination of the NAL unit class and the second syntax element, and reconstructing the NAL unit based on the determined NAL unit type,
wherein the NAL unit type is determined based on a value of a forbidden zero bit included in the first syntax element (column 11 lines 32 – column 12 lines 47) .
As per claim 2,Wang discloses the method of claim 1, wherein based on the NAL unit class being the first NAL unit class, a temporal identifier (TID) is determined to be zero (column 5 lines 7 – 13).
As per claim 3,Wang discloses the method of claim 1, wherein the first NAL unit class indicates that a parameter set corresponding to the NAL unit relates to a plurality of temporal layers (column 12 lines 42 – column 13 lines 4).
As per claim 4,Wang discloses the method of claim 3, wherein the parameter set comprises at least one from among a decoder parameter set, a video parameter set, and a sequence parameter set (column 14 lines 45 – column 15 lines 16).
As per claim 5,Wang discloses the method of claim 1, wherein the first NAL unit class indicates that a parameter set corresponding to the NAL unit relates to a single coded picture (column 12 lines 1 – 27).
As per claim 6,Wang discloses the method of claim 5, wherein the parameter set comprises at least one from among a picture parameter set, a slice parameter set, an 
As per claim 7, Wang discloses the method of claim 1, wherein the first NAL unit class indicates that the NAL unit relates to non-normative data (column 14 lines 59 – 67).
As per claim 8,Wang discloses the method of claim 7, wherein the non-normative data comprises supplementary enhancement information, filler data, and picture delimiter data (column 14 lines 45 – 67).
Regarding claim 11, arguments analogous to those presented for claim 1 are applicable for claim 11.
Regarding claim 12, arguments analogous to those presented for claim 2 are applicable for claim 12.
Regarding claim 13, arguments analogous to those presented for claim 3 are applicable for claim 13.
Regarding claim 14, arguments analogous to those presented for claim 4 are applicable for claim 14.
Regarding claim 15, arguments analogous to those presented for claim 5 are applicable for claim 15.
Regarding claim 16, arguments analogous to those presented for claim 6 are applicable for claim 16.
Regarding claim 17, arguments analogous to those presented for claim 7 are applicable for claim 17.
claim 20, arguments analogous to those presented for claim 1 are applicable for claim 20.
As per claim 21, Wang discloses the method of claim 1, wherein based on the NAL unit class being the first NAL unit class, the TID is not signaled for the NAL unit (column 14 lines 45 – 49).
Regarding claim 23, arguments are analogous to those presented for claim 21 are applicable for claim 23.
Further, Wang teaches based on the NAL unit class being a second NAL unit class, the method further comprises determining the NAL unit type using the combination of the NAL unit class and the second syntax element, and reconstructing the NAL unit based on the determined NAL unit type and the TID (column 5 lines 7 -34 and column 14 lines 36 – 67).
As per claim 24, Wang discloses the method of claim 1, wherein the value of the forbidden zero bit is allowed to non-zero (column 11 lines 32 – column 12 lines 47)

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wang in view of Deshpande (US 2014/0092995).
As per claim 22, Wang discloses the method of claim 21.
However, Wang does not explicitly teach wherein based on the NAL unit class being the first NAL unit class, bits reserved for the TID are used to signal information other than the TID.
In the same field of endeavor, Deshpande teaches wherein based on the NAL unit class being the first NAL unit class, bits reserved for the TID are used to signal information other than the TID (¶ 42).
Therefore, it would have been obvious for one of ordinary skill in the art at the time the invention was effectively filed to modify the invention of Wang in view of Desphpande.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHIKAODILI E ANYIKIRE whose telephone number is (571)270-1445.  The examiner can normally be reached on 8 am - 4:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Czekaj can be reached on 571-272-7327.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/CHIKAODILI E ANYIKIRE/Primary Examiner, Art Unit 2487